Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek L. Simms appeals the district court’s order dismissing his civil action alleging violations of his marriage, disabilities, and religious rights. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simms v. Stewart, No. civ WDQ-12-00793, 2012 WL 1964101 (D.Md. May 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.